Citation Nr: 0611013	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine, to include as secondary to service-connected 
knee disabilities.

2.  Entitlement to service connection for a disability of the 
lumbosacral spine, to include as secondary to service-
connected knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2002 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The record reflects that the veteran has requested a 
videoconference hearing before a Member of the Board.  The 
requested hearing was scheduled for February 2006.  However, 
prior to the date of the hearing, the veteran informed the RO 
that he had undergone surgery for a kidney condition and was 
unable to report for the hearing.  He requested that the 
hearing before rescheduled.  The Board construed this request 
as a motion to reschedule a hearing before the Board.  
Thereafter, in February 2006, the undersigned determined that 
good cause had been shown for the veteran's failure to appear 
for the scheduled hearing and granted the veteran's motion to 
reschedule the hearing.  

Prior to the date of the rescheduled hearing, the veteran's 
representative requested that the case be remanded for the 
purpose of affording the veteran a VA examination.  He also 
indicated that the veteran was attempting to obtain pertinent 
private medical evidence.  He requested that the hearing be 
postponed until after further development of the record was 
completed.

Although the record reflects that the veteran was afforded a 
VA examination in April 2003 to determine the etiology of his 
claimed disabilities and that the examiner also provided a 
May 2003 addendum, the Board has determined that the April 
and May 2003 reports are not adequate for adjudication 
purposes.  In this regard, the Board notes that the examiner 
essentially opined that it is not "likely" that the claimed 
disabilities are related to service or the service-connected 
knee disabilities, when the veteran is entitled to prevail if 
there is 50 percent or better probability that the 
disabilities are etiologically related to service or service-
connected disability.  Moreover, the Board is of the opinion 
that the examiner did not adequately support his opinions.  
Therefore, the Board agrees that further development of the 
record is in order.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006) and notice that he should submit 
any pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and etiology of any currently present 
disorders of his cervical spine and 
lumbosacral spine.  The claims folder 
must be made available to and reviewed by 
the examiner.  The examination should be 
performed by a physician with appropriate 
expertise who has not provided a previous 
opinion in this case.  Any indicated 
studies should be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of the veteran's cervical spine 
and each currently present disorder of 
the veteran's lumbosacral spine as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or chronically worsened by the 
service-connected disabilities of the 
veteran's knees.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of all pertinent 
evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case.

6.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, he should be scheduled for 
a videoconference hearing before a 
Veterans Law Judge in accordance with 
applicable procedures.  

No action is required of the appellant until she is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





